Exhibit 10.2

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

This Amendment No. 1 to the Employment Agreement (this “Amendment No. 2”), is
entered into as of June 30, 2015, by and between Empire Resorts, Inc., a
Delaware corporation (the “Company”), and Laurette J. Pitts (the “Executive”
and, together with the Company, “the Parties”).

WITNESSETH:

WHEREAS, Empire and Executive entered into an Employment Agreement dated as of
August 17, 2012 (hereinafter and as amended, the “Employment Agreement”); and

WHEREAS, Empire and Executive entered into an Amendment to the Employment
Agreement dated as of May 29, 2014 (“Amendment No. 1”); and

WHEREAS, the Parties desire to amend the Employment Agreement.

NOW, THEREFORE, the Parties hereto agree to amend the Employment Agreement as
follows, effective immediately:

 

  1. Section 1 shall be deleted in its entirety and replaced with the following:

Term. The term of employment under this Agreement shall be for the period
beginning on the Commencement Date (as defined in the introductory paragraph of
the Employment Agreement) and ending on the close of business on December 31,
2016 (the “Term”). If the Company is granted a gaming facility license by the
New York State Gaming Commission with respect to the Montreign Resort Casino
(the “Gaming Facility License”), the Term shall be automatically extended to
December 31, 2018 (the “Final End Date”). If the Company is not granted a Gaming
Facility License by September 30, 2016, the Company shall notify the Executive
on September 30, 2016 whether the Term shall be extended to the Final End Date.

The Parties hereby agree that, except as specifically provided in and modified
by this Amendment No. 2, the Employment Agreement is in all other respects
hereby ratified and confirmed and references to the Employment Agreement shall
be deemed to refer to the Employment Agreement as modified by this Amendment
No. 2.

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first written above.

 

EMPIRE RESORTS, INC. By:

/s/ Joseph A. D’Amato

Name: Joseph A. D’Amato Title: Chief Executive Officer EXECUTIVE

/s/ Laurette J. Pitts

Laurette J. Pitts

 

1